Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 1 of 29 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CONFORMIS, INC.,

             Plaintiff,

v.                                       Civil Action No.:

BODYCAD LABORATORIES, INC.;
BODYCAD USA CORP.; and
EXACTECH, INC.

             Defendants.

      COMPLAINT FOR PATENT INFRINGEMENT, PERMANENT
              INJUNCTIVE RELIEF REQUESTED,
              AND DEMAND FOR A JURY TRIAL

      Plaintiff Conformis, Inc. (“Conformis”), for its Complaint and demand for a

jury trial seeking relief for patent infringement against Defendants Bodycad

Laboratories, Inc., Bodycad USA Corp. (together, “Bodycad”), and Exactech, Inc.

(“Exactech”) (collectively, “Defendants”), states and alleges as follows:

                              I.     THE PARTIES

      1.     Plaintiff Conformis, Inc. is incorporated in Delaware with its

worldwide headquarters at 600 Technology Park Drive, Billerica, Massachusetts,

01730.

      2.     On information and belief, Defendant Bodycad Laboratories, Inc. is a

corporation organized under the laws of Canada, having a principal place of


                                          1
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 2 of 29 PageID 2




business at 2035 rue du Haut-Bord, Quebec G1N 4R7, and maintains a place of

business at 5935 Barclay Lane Naples, FL 34110.

      3.     On information and belief, Defendant Bodycad USA Corp. is a

corporation organized under the laws of the state of Delaware, having a principal

place of business at 5935 Barclay Lane Naples, FL 34110.

      4.     On information and belief, Defendant Exactech, Inc. is a corporation

organized under the laws of the State of Florida, and maintains a place of business

at 1189 Tallevast Road, Sarasota, Florida 34243.

      5.     On information and belief, Defendant Bodycad USA Corp. is a

wholly-owned subsidiary of Defendant Bodycad Laboratories, Inc.

      6.     On information and belief, each of the Defendants work together to

provide patient-specific surgical solutions in the United States and perform

computer-aided design of custom medical devices, such as custom implants, as part

of those services.

                      II.    JURISDICTION AND VENUE

      7.     This Court has subject-matter jurisdiction over Conformis’s claims

under 28 U.S.C. §§ 1331 and 1338(a) because these claims arise under the patent

laws of the United States, 35 U.S.C. § 1, et seq.

      8.     Defendants are subject to this Court’s general and specific personal

jurisdiction at least because: (1) Exactech is at home in the State of Florida where



                                          2
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 3 of 29 PageID 3




it is incorporated; (2) Defendants have registered agents for service of process in

Florida, regularly conduct business in the State of Florida and within this judicial

district, and have substantial and continuous contacts within this judicial district;

(3) Defendants have purposefully availed themselves of the privileges of

conducting business in this judicial district and have a regular and established

place of business in this judicial district; and (4) Defendants have committed acts

of patent infringement in this judicial district by selling and offering to sell

products and services throughout the United States, including in this judicial

district, and introducing infringing products and services into the stream of

commerce knowing that they would be sold in this judicial district and elsewhere

in the United States.

      9.     Venue in this Court is proper under the provisions of 28 U.S.C.

§§ 1391(b)–(c) and 1400.

                        III.   THE ASSERTED PATENTS

      10.    Conformis has developed significant intellectual property associated

with its iFit® technology, its patient-specific implants, and its iJig® patient-

specific instruments, including a large portfolio of patents and pending patent

applications. These patents and patent applications span a range of related

technologies including imaging software, image processing, patient-specific

orthopedic implants, patient-specific orthopedic instrumentation, methods of



                                            3
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 4 of 29 PageID 4




design and manufacture of patient-specific systems, and related surgical

techniques. The technology covered by this patent portfolio is applicable to all

major joint systems, including knee, hip, shoulder, and ankle joints.

      11.    Patent authorities worldwide have recognized that Conformis’s

patient-specific instrument systems are worthy of patent protection and have

granted Conformis over 200 patents on its technologies. The United States Patent

and Trademark Office (“USPTO”) awarded a robust patent portfolio that protects

Conformis’s inventions relating to its iFit® technology, its patient-specific

implants, and its iJig® patient-specific instruments, including:

      12.    On March 10, 2015, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,974,539 (“the ’539 Patent”), entitled “Patient-

Adapted and Improved Articular Implants, Designs and Related Guide Tools,” to

Raymond A. Bojarski, Nam Chao, John Slamin, Philipp Lang, Wolfgang Fitz, and

Daniel Steines. Conformis is the owner by assignment of the ’539 Patent. A copy

of the ’539 Patent is attached hereto as Exhibit A.

      13.    On July 12, 2016, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,387,079 (“the ’079 Patent”), entitled “Patient-

Adapted and Improved Articular Implants, Designs and Related Guide Tools,” to

Raymond A. Bojarski, John Slamin, Phillip Lang, Wolfgang Fitz, and Daniel




                                          4
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 5 of 29 PageID 5




Steines. Conformis is the owner by assignment of the ’079 Patent. A copy of the

’079 Patent is attached hereto as Exhibit B.

      14.    On September 21, 2010, the U.S. Patent and Trademark Office duly

and legally issued U.S. Patent No. 7,799,077 (“the ’077 Patent”), entitled

“Minimally Invasive Joint Implant With 3-Dimensional Geometry Matching the

Articular Surfaces,” to Philipp Lang, Daniel Steines, Hacene Bouadi, David Miller,

Barry J. Linder, and Cecily Anne Snyder. Conformis is the owner by assignment

of the ’077 Patent. A copy of the ’077 Patent is attached hereto as Exhibit C.

      15.    On December 13, 2011, the U.S. Patent and Trademark Office duly

and legally issued U.S. Patent No. 8,077,950 (“the ’950 Patent”), entitled

“Methods for Determining Meniscal Size and Shape and For Devising Treatment,”

to Konstantinos Tsougarakis, Daniel Steines, Bhaskar Rao Vissa, Philipp Lang,

and Barry J. Linder. Conformis is the owner by assignment of the ’950 Patent. A

copy of the ’950 Patent is attached hereto as Exhibit D.

      16.    On January 28, 2014, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,638,998 (“the ’998 Patent”), entitled “Fusion of

Multiple Imaging Planes for Isotropic Imaging in MRI and Quantitative Image

Analysis Using Isotropic or Near-Isotropic Imaging,” to Daniel Steines, Bijan

Timsari, Konstantinos Tsougarakis, and Philipp Lang. Conformis is the owner by




                                          5
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 6 of 29 PageID 6




assignment of the ’998 Patent. A copy of the ’998 Patent is attached hereto as

Exhibit E.

      17.    On November 10, 2015, the U.S. Patent and Trademark Office duly

and legally issued U.S. Patent No. 9,180,015 (“the ’015 Patent”), entitled

“Implants for Altering Wear Patterns of Articular Surfaces,” to Wolfgang Fitz,

Raymond Bojarski, and Philipp Lang. Conformis is the owner by assignment of

the ’015 Patent. A copy of the ’015 Patent is attached hereto as Exhibit F.

      18.    Collectively, the ’539, ’079, ’077, ’950, ’998, and ’015 Patents are the

“Asserted Patents.”

      19.    This is an action for infringement of the Asserted Patents.

                        IV.    FACTUAL BACKGROUND

                       Conformis’s Revolutionary Technology

      20.    Conformis is the world’s leading designer, developer, and

manufacturer of patient-specific knee and hip implants and the surgical tools to fit

those implants into a specific patient’s body. Founded by doctors affiliated with

Stanford and Harvard Medical Schools, Conformis began with a revolutionary

idea: make the implant fit the patient rather than forcing the patient to fit the

implant.

      21.    For decades before Conformis’s innovation—and continuing today—

implant manufacturers offered surgeons a standard set of implant sizes, akin to the



                                           6
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 7 of 29 PageID 7




small-medium-large sizing in off-the-rack department stores. This approach forces

the surgeon to pick an implant size that appears closest in fit to the patient’s

anatomy but is not designed for and does not truly fit each individual patient. The

surgeon must therefore make size, shape, and other compromises to fit the implant

as best as possible.

      22.    These blunt efforts are further hampered by using standard tools to

implant standard implants, none of which are designed using an individual

patient’s anatomy. Because of this imprecise approach, patients often suffer loss

of movement and function, instability, and lingering pain after surgery.

      23.    Conformis recognized that the conventional joint-repair process was

backwards: rather than fitting the patient to the implant, the implant should be

designed and developed specifically for the patient. This produces a better-fitting

implant with a shape that feels more natural to the patient because patients vary

physiologically in the size, dimensions, shape, position, orientation, and range of

motion of their joints.

      24.    Conformis therefore set out to develop its proprietary iFit®

technology to create both patient-specific implants and instruments. Conformis

implants are individually sized and shaped to fit each patient’s unique anatomy,

providing a precise anatomic fit and better preserving healthy tissue while leading

to increased function and a more natural feel. The patient-specific instrument



                                           7
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 8 of 29 PageID 8




systems of Conformis—which use Conformis’s iJig® technology—precisely place

the patient-specific implant, reduce surgical time and trauma, and create a

reproducible surgical technique. Conformis iJigs® eliminate many of the

traditional instruments associated with conventional surgery while concurrently

simplifying and improving the surgical technique.

      25.    By combining personalized implants with patient-specific

instrumentation, a surgeon can provide treatment that: a) is tailored to the patient;

b) preserves more of the patient’s joint; and c) minimizes surgical trauma. These

patient-specific implant systems fit and work with the individual patient’s

anatomy.

      26.    Conformis’s patient-specific implant systems are recognized around

the world. The U.S. Food and Drug Administration has approved knee and hip

implant systems by Conformis for use in the United States. The European Union

has approved Conformis’s knee-implant systems for use in Europe. And

Conformis currently sells a full line of patient-specific knee- and hip-implant

systems in many countries worldwide. To date, Conformis’s patient-specific

implants and customized tools have helped improve the lives of thousands of

Americans.




                                           8
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 9 of 29 PageID 9




                         Defendants’ Infringing Activities

      27.    Bodycad makes a line of patient-specific surgical systems and

proprietary software that allows surgeons to customize Unicondylar Knee

Replacement (“Uni”) surgery, a procedure that replaces a single compartment of an

arthritic knee (the “Reflex Uni Accused System”). See generally Exs. N-U.

Bodycad’s Reflex Uni™ offers a “unique combination of personalized planning,

guides and personalized implants [] designed to produce a more predictable

outcome that does the compromise of off the shelf solutions to obtain fit and

proper placement.” Ex. P.

      28.    Bodycad also offers a line of patient-specific surgical systems and

proprietary software that allows surgeons to customize knee osteotomy surgery, a

procedure where either the tibia or femur is cut and then reshaped to relieve

pressure on the knee joint (the “Fine Osteotomy Accused System”). See generally

Exs. U-AB. Bodycad’s “Fine Osteotomy™ for the knee is a system for planning

and performing osteotomies of the distal femur and proximal tibia, and for

stabilizing the bone with bone screws and a patient-specific bone plate designed to

fit the patient’s anatomy.” Ex. AA at 5.

      29.    On December 5, 2019, the Food and Drug Administration (FDA)

provided 510(k) clearance for the “BC Reflex Uni Knee System” under the Device

Classification Name: “Knee Joint Femorotibial Metal/Polymer Non-Constrained



                                           9
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 10 of 29 PageID 10




Cemented Prosthesis.” Ex. T at 1. On March 25, 2020, the FDA provided 510(k)

clearance for “FINE Osteotomy around the knee” under the Device Classification

Name: “Single/Multiple Component Metallic Bone Fixation Appliances and

Accessories.” Ex. AA at 1.

      30.   On information and belief, on November 24, 2020, Exactech and

Bodycad announced an exclusive distribution agreement making Exactech the sole

distributor of Bodycad’s Reflex Uni Accused System in the United States, under

the name “Truliant Reflex Uni.”

      31.   Defendants market the Reflex Uni Accused System as the BC Reflex

Uni™ or Truliant Reflex Uni, designed and/or used in collaboration with the

Bodycad PREP Tech™. See e.g. Exs. O, R. Defendants also market that the

Reflex Uni Accused System “uses the newest technologies, like 3D printing to

manufacture products specially designed for your patient.” Ex. R at 1.




                                        10
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 11 of 29 PageID 11




Ex. N at 1. The Reflex Uni Accused System includes a femoral component and

tibial baseplate. Ex. R at 2.

      32.    Bodycad markets its Fine Osteotomy Accused System as

“synonymous with our highly accurate Bodycad copyrighted software. We use the

latest technology, including a 3D printed patient- specific surgical guide adapted to

you as determined by your treating physician. It also includes a plate that is

perfectly adapted to your situation and the osteotomy, that matches the angular

correction chosen by your treating surgeon.” Ex. V at 2.




                                          11
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 12 of 29 PageID 12




Ex. V at 1. Bodycad further markets that its “proprietary software is the heart of

our process, enabling orthopaedic surgeons to achieve a personalized restoration

based on your precise anatomical specifications.” Ex. V at 2.

      33.    On information and belief, Defendants are infringing the Asserted

Patents by making, using, providing, offering to sell, importing, and selling

(directly or through intermediaries) the Reflex Uni Accused System in this District

and elsewhere in the United States, and by contributing to the infringement of, or

inducing others to infringe the Asserted Patents.

      34.    On information and belief, Bodycad is infringing the Asserted Patents

by making, using, providing, offering to sell, importing, and selling (directly or

through intermediaries) the Fine Osteotomy Accused System in this District and




                                          12
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 13 of 29 PageID 13




elsewhere in the United States, and by contributing to the infringement of, or

inducing others to infringe the Asserted Patents.

                          FIRST CLAIM FOR RELIEF

                         (Infringement of the ’539 Patent)

                               Against all Defendants

      35.    Conformis realleges paragraphs 1–34 above as if fully set forth herein.

      36.    The ’539 Patent is a valid, enforceable patent that was duly issued by

the USPTO on March 10, 2015. Ex. A.

      37.    Conformis is the assignee of the ’539 Patent with ownership of all

substantial rights in the ’539 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      38.    Defendants have directly infringed, and continue to directly infringe,

at least claim 1 of the ’539 Patent in violation of 35 U.S.C. § 271(a) by, for

example and without limitation, making, using, offering to sell, selling, and/or

importing in and into the United States the Reflex Uni Accused System.

      39.    Claim 1 of the ’539 Patent claims:

      A femoral implant for repairing a knee joint of a patient, comprising:

             a condylar portion having an articulating surface and a bone-facing
             surface,

             wherein the articulating surface has a sagittal curvature derived from
             patient-specific image data of the knee joint of the patient.



                                          13
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 14 of 29 PageID 14




      40.      Defendants’ Reflex Uni Accused System meets each of the above

limitations.

      41.      A more detailed analysis of Defendants’ infringement of the ’539

Patent can be found in Exhibit G, which is incorporated in its entirety as if set forth

herein.

      42.      Defendants have actively induced others to infringe at least claim 1 of

the ’539 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make,

use, sell, offer to sell, and import into the United States the Reflex Uni Accused

System.

      43.      Defendants have also contributed, and continue to contribute, to their

customers’ and end users’ direct infringement of the ’539 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Reflex Uni Accused System

to end-users. The Reflex Uni Accused System is specially made using joint

information derived from image data of an individual patient’s joint. Such

individualized surgical instruments are not staple articles of commerce and are not

suitable for any substantial non-infringing use. Defendants’ use infringes at least

claim 1 of the ’539 Patent.

      44.      Conformis has suffered economic harm because of Defendants’

infringing activities in an amount to be proven at trial, but in no case less than a

reasonable royalty.



                                           14
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 15 of 29 PageID 15




      45.    Defendants have caused, and unless restrained and enjoined, will

continue to cause, irreparable injury and damage to Conformis for which there is

no adequate remedy at law. Unless enjoined by this Court, Defendants will

continue to infringe the ’539 Patent.

                         SECOND CLAIM FOR RELIEF

                         (Infringement of the ’079 Patent)

                               Against all Defendants

      46.    Conformis realleges paragraphs 1–45 above as if fully set forth herein.

      47.    The ’079 Patent is a valid, enforceable patent that was duly issued by

the USPTO on July 12, 2016. Ex. B.

      48.    Conformis is the assignee of the ’079 Patent with ownership of all

substantial rights in the ’079 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      49.    Defendants have directly infringed, and continue to directly infringe,

at least claim 1 of the ’079 Patent in violation of 35 U.S.C. § 271(a) by, for

example and without limitation, making, using, offering to sell, selling, and/or

importing in and into the United States the Reflex Uni Accused System.

      50.    Claim 1 of the ’079 Patent claims:

      A patient-specific femoral implant for implantation on a portion of a femur
      of a patient's knee, comprising:




                                          15
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 16 of 29 PageID 16




               a condylar portion having a bone-facing surface for abutting at least a
               portion of a condyle of the patient's knee and an articular surface
               generally opposite the bone-facing surface;

               the articular surface having a patient-specific curvature generally
               disposed in a first plane, the patient-specific curvature substantially
               replicating a corresponding curvature of at least a portion of the
               patient's condyle and being located approximately in the same
               location as the corresponding curvature of the patient's condyle when
               the bone-facing surface abuts the condyle.

      51.      Defendants’ Reflex Uni Accused System meets each of the above

limitations.

      52.      A more detailed analysis of Defendants’ infringement of the ’079

Patent can be found in Exhibit H, which is incorporated in its entirety as if set forth

herein.

      53.      Defendants have actively induced others to infringe at least claim 1 of

the ’079 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make,

use, sell, offer to sell, and import into the United States the Reflex Uni Accused

System.

      54.      Defendants have also contributed, and continue to contribute, to their

customers’ and end users’ direct infringement of the ’079 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Reflex Uni Accused System

to end-users. The Reflex Uni Accused System is specially made using joint

information derived from image data of an individual patient’s joint. Such

individualized surgical instruments are not staple articles of commerce and are not


                                           16
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 17 of 29 PageID 17




suitable for any substantial non-infringing use. Defendants’ use infringes at least

claim 1 of the ’079 Patent.

      55.    Conformis has suffered economic harm because of Defendants’

infringing activities in an amount to be proven at trial, but in no case less than a

reasonable royalty.

      56.    Defendants have caused, and unless restrained and enjoined, will

continue to cause, irreparable injury and damage to Conformis for which there is

no adequate remedy at law. Unless enjoined by this Court, Defendants will

continue to infringe the ’079 Patent.

                          THIRD CLAIM FOR RELIEF

                         (Infringement of the ’077 Patent)

                               Against all Defendants

      57.    Conformis realleges paragraphs 1–56 above as if fully set forth herein.

      58.    The ’077 Patent is a valid, enforceable patent that was duly issued by

the USPTO on September 21, 2010. Ex. C.

      59.    Conformis is the assignee of the ’077 Patent with ownership of all

substantial rights in the ’077 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      60.    Defendants have directly infringed, and continue to directly infringe,

at least claim 65 of the ’077 Patent in violation of 35 U.S.C. § 271(a) by, for



                                           17
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 18 of 29 PageID 18




example and without limitation, making, using, offering to sell, selling, and/or

importing in and into the United States the Reflex Uni Accused System.

      61.      Claim 65 of the ’077 Patent claims:

      An articular implant having a first surface and a second surface

               wherein the first surface opposes a first articular surface of a joint and
               the second surface opposes a second articular surface of the joint and
               further

               wherein at least a portion of each of the first and second surfaces of
               the implant has a three-dimensional shape that substantially conforms
               with or duplicates the shape of the first articular surface so as to have
               at least one of a convexity and a concavity on the first and second
               surfaces of the implant, the first articular surface being one of a
               substantially uncut articular cartilage surface and a substantially uncut
               subchondral bone surface,

               wherein the implant has a plurality of components, and

               wherein a first component of the plurality of components engages a
               second component of the plurality of components in at least one of
               slideably and rotatably.

      62.      Defendants’ Reflex Uni Accused System meets each of the above

limitations.

      63.      A more detailed analysis of Defendants’ infringement of the ’077

Patent can be found in Exhibit I, which is incorporated in its entirety as if set forth

herein.

      64.      Defendants have actively induced others to infringe at least claim 65

of the ’077 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make,



                                            18
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 19 of 29 PageID 19




use, sell, offer to sell, and import into the United States the Reflex Uni Accused

System.

      65.    Defendants have also contributed, and continue to contribute, to their

customers’ and end users’ direct infringement of the ’077 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Reflex Uni Accused System

to end-users. The Reflex Uni Accused System is specially made using joint

information derived from image data of an individual patient’s joint. Such

individualized surgical instruments are not staple articles of commerce and are not

suitable for any substantial non-infringing use. Defendants’ use infringes at least

claim 24 of the ’077 Patent.

      66.    Conformis has suffered economic harm because of Defendants’

infringing activities in an amount to be proven at trial, but in no case less than a

reasonable royalty.

      67.    Defendants have caused, and unless restrained and enjoined, will

continue to cause, irreparable injury and damage to Conformis for which there is

no adequate remedy at law. Unless enjoined by this Court, Defendants will

continue to infringe the ’077 Patent.




                                           19
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 20 of 29 PageID 20




                         FOURTH CLAIM FOR RELIEF

                         (Infringement of the ’950 Patent)

                                Against all Defendants

      68.    Conformis realleges paragraphs 1–67 above as if fully set forth herein.

      69.    The ’950 Patent is a valid, enforceable patent that was duly issued by

the USPTO on December 13, 2011. Ex. D.

      70.    Conformis is the assignee of the ’950 Patent with ownership of all

substantial rights in the ’950 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      71.    Defendants have directly infringed, and continue to directly infringe,

at least claim 9 of the ’950 Patent in violation of 35 U.S.C. § 271(a) and/or (g) by,

for example and without limitation, making, using, offering to sell, selling, and/or

importing in and into the United States the Reflex Uni Accused System. Bodycad

has also directly infringed, and continues to directly infringe, at least claim 9 of the

’950 Patent in violation of 35 U.S.C. § 271(a) and/or (g) by, for example and

without limitation, making, using, offering to sell, selling, and/or importing in and

into the United States the Fine Osteotomy Accused System.

      72.    Claim 9 of the ’950 Patent claims:

      A method for designing an implant for repairing a joint of a patient
      comprising the following steps:

             obtaining image data for the joint;


                                           20
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 21 of 29 PageID 21




             fusing at least two imaging planes from the image data for the joint;

             segmenting image data of at least one articular surface of the joint;
             and

             converting the segmented image data into an implant surface of the
             articular repair system.

      73.    Defendants’ Reflex Uni Accused System and Bodycad’s Fine

Osteotomy Accused System meet each of the above limitations and/or are made by

processes that meet each of the above limitations.

      74.    A more detailed analysis of Defendants’ infringement of the ’950

Patent can be found in Exhibits J (Reflex Uni Accused System) and M (Fine

Osteotomy Accused System), which are incorporated in their entirety as if set forth

herein.

      75.    Defendants have actively induced others to infringe at least claim 9 of

the ’950 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make,

use, sell, offer to sell, and import into the United States the Reflex Uni Accused

System. Bodycad has also actively induced others to infringe at least claim 9 of

the ’950 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make,

use, sell, offer to sell, and import into the United States the Fine Osteotomy

Accused System.

      76.    Defendants have also contributed, and continue to contribute, to its

customers’ and end users’ direct infringement of the ’950 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Reflex Uni Accused System

                                          21
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 22 of 29 PageID 22




to end-users. Bodycad has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’950 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Fine Osteotomy Accused

System. The Reflex Uni Accused System and Fine Osteotomy Accused System

are specially made using joint information derived from image data of an

individual patient’s joint. Such individualized surgical instruments are not staple

articles of commerce and are not suitable for any substantial non-infringing use.

Defendants’ use infringes at least claim 9 of the ’950 Patent.

      77.    Conformis has suffered economic harm because of Defendants’

infringing activities in an amount to be proven at trial, but in no case less than a

reasonable royalty.

      78.    Defendants have caused, and unless restrained and enjoined, will

continue to cause, irreparable injury and damage to Conformis for which there is

no adequate remedy at law. Unless enjoined by this Court, Defendants will

continue to infringe the ’950 Patent.

                          FIFTH CLAIM FOR RELIEF

                         (Infringement of the ’998 Patent)

                               Against all Defendants

      79.    Conformis realleges paragraphs 1–78 above as if fully set forth herein.




                                           22
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 23 of 29 PageID 23




      80.    The ’998 Patent is a valid, enforceable patent that was duly issued by

the USPTO on January 28, 2014. Ex. E.

      81.    Conformis is the assignee of the ’998 Patent with ownership of all

substantial rights in the ’998 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      82.    Defendants have directly infringed, and continue to directly infringe,

at least claim 1 of the ’998 Patent in violation of 35 U.S.C. § 271(a) and/or (g) by,

for example and without limitation, making, using, offering to sell, selling, and/or

importing in and into the United States the Reflex Uni Accused System.

      83.    Claim 1 of the ’998 Patent claims:

      A method of making a joint replacement device, including:

             obtaining data of a first image volume;

             obtaining data of a second image volume; and

             transforming the data of the first image volume and the data of the
             second image volume into a common coordinate system,

             wherein the data referenced in the common coordinate system are
             used to design or select a joint replacement device.

      84.    Defendants’ Reflex Uni Accused System meets each of the above

limitations and/or are made by processes that meet each of the above limitations.




                                          23
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 24 of 29 PageID 24




      85.    A more detailed analysis of Defendants’ infringement of the ’998

Patent can be found in Exhibit K, which is incorporated in its entirety as if set forth

herein.

      86.    Defendants have actively induced others to infringe at least claim 1 of

the ’998 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make,

use, sell, offer to sell, and import into the United States the Reflex Uni Accused

System.

      87.    Defendants have also contributed, and continue to contribute, to their

customers’ and end users’ direct infringement of the ’998 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Reflex Uni Accused System

to end-users. The Reflex Uni Accused System is specially made using joint

information derived from image data of an individual patient’s joint. Such

individualized surgical instruments are not staple articles of commerce and are not

suitable for any substantial non-infringing use. Defendants’ use infringes at least

claim 1 of the ’998 Patent.

      88.    Conformis has suffered economic harm because of Defendants’

infringing activities in an amount to be proven at trial, but in no case less than a

reasonable royalty.

      89.    Defendants have caused, and unless restrained and enjoined, will

continue to cause, irreparable injury and damage to Conformis for which there is



                                           24
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 25 of 29 PageID 25




no adequate remedy at law. Unless enjoined by this Court, Defendants will

continue to infringe the ’998 Patent.

                          SIXTH CLAIM FOR RELIEF

                         (Infringement of the ’015 Patent)

                                  Against Bodycad

      90.    Conformis realleges paragraphs 1–89 above as if fully set forth herein.

      91.    The ’015 Patent is a valid, enforceable patent that was duly issued by

the USPTO on November 10, 2015. Ex. F.

      92.    Conformis is the assignee of the ’015 Patent with ownership of all

substantial rights in the ‘015 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      93.    Bodycad has directly infringed, and continues to directly infringe, at

least claim 1 of the ‘015 Patent in violation of 35 U.S.C. § 271(a) by, for example

and without limitation, making, using, offering to sell, selling, and/or importing in

and into the United States the Fine Osteotomy Accused System.

      94.    Claim 1 of the ‘015 Patent claims:

      An implant for correcting an articular surface wear pattern of a joint of a
      patient, comprising

             an implant body having a characteristic topography, an interior
             surface, and an outer surface,

             where the characteristic topography is derived from a wear pattern of
             the articular surface and is configured to alter the wear pattern of the
             articular surface to a revised wear pattern

                                          25
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 26 of 29 PageID 26




      95.      Bodycad’s Fine Osteotomy Accused System meets each of the above

limitations.

      96.      A more detailed analysis of Bodycad’s infringement of the ‘015

Patent can be found in Exhibit L, which is incorporated in its entirety as if set forth

herein.

      97.      Bodycad has actively induced others to infringe at least claim 1 of the

‘015 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make, use,

sell, offer to sell, and import into the United States the Fine Osteotomy Accused

System.

      98.      Bodycad has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ‘015 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Fine Osteotomy Accused

System to end-users. The Fine Osteotomy Accused System is specially made

using joint information derived from image data of an individual patient’s joint.

Such individualized surgical instruments are not staple articles of commerce and

are not suitable for any substantial non-infringing use. Bodycad’s use infringes at

least claim 1 of the ‘015 Patent.

      99.      Conformis has suffered economic harm because of Bodycad’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonable royalty.



                                           26
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 27 of 29 PageID 27




      100. Bodycad has caused, and unless restrained and enjoined, will continue

to cause, irreparable injury and damage to Conformis for which there is no

adequate remedy at law. Unless enjoined by this Court, Bodycad will continue to

infringe the ‘015 Patent.

                            V.   PRAYER FOR RELIEF

      WHEREFORE, Conformis requests entry of judgment in its favor and

against Defendants as follows:

      1.     Entry of judgment holding Defendants liable for infringement of the

’539, ’079, ’077, ’950, and ’998 Patents;

      2.     Entry of judgment further holding Bodycad liable for infringement of

the’015 Patent;

      3.     An order permanently enjoining Defendants, their officers, agents,

servants, employees, attorneys and affiliated companies, their assigns and

successors in interest, and those persons in active concert or participation with

them, from continued acts of infringement of the ’539, ’079, ’077, ’950, and ’998

Patents;

      4.     An order permanently enjoining Bodycad, its officers, agents,

servants, employees, attorneys and affiliated companies, its assigns and successors

in interest, and those persons in active concert or participation with it, from

continued acts of infringement of the ’015 Patent;



                                            27
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 28 of 29 PageID 28




      5.    An order awarding Conformis statutory damages and damages

according to proof resulting from Defendants’ past, current, and future

infringement of the Asserted Patents, together with prejudgment and post-

judgment interest;

      6.    A declaration that this case is exceptional under 35 U.S.C. § 285, and

an award of Conformis’s reasonable attorneys’ fees;

      7.    Any and all other legal or equitable relief as may be available under

law and which the Court may deem proper.

                             VI.    JURY DEMAND

      Conformis hereby demands trial by jury in this action on all issues so triable.

Dated: June 3, 2021

                              Respectfully submitted,

JOHN R. EMERSON, ESQUIRE                  /s/ John N. Muratides
russ.emerson@haynesboone.com              JOHN N. MURATIDES, ESQUIRE
Lead Counsel                              Florida Bar No. 332615
STEPHANIE N. SIVINSKI, ESQUIRE            jmuratides@stearnsweaver.com
stephanie.sivinski@haynesboone.com        lwade@stearnsweaver.com
HAYNES AND BOONE, LLP                     STEARNS WEAVER MILLER WEISSLER
2323 Victory Avenue, Suite 700            ALHADEFF & SITTERSON, P.A.
Dallas, Texas 75219                       401 E. Jackson Street, Suite 2100 (33602)
(214) 651-5000                            Post Office Box 3299
                                          Tampa, Florida 33601
Admission Pro Hac Vice pending            Telephone: (813) 223-4800
                                          Facsimile: (813) 222-5089




                                         28
Case 8:21-cv-01346-SDM-CPT Document 1 Filed 06/03/21 Page 29 of 29 PageID 29




LINFENG YANG, ESQUIRE                 JASON T. LAO, ESQUIRE
lin.yang@haynesboone.com              jason.lao@haynesboone.com
HAYNES AND BOONE, LLP                 ANDREA LEVENSON, ESQUIRE
201 Spear Street, Suite 1750          andrea.levenson@haynesboone.com
San Francisco, CA 94105               HAYNES AND BOONE, LLP
(415) 293-8900                        600 Anton Blvd., Suite 700
                                      Costa Mesa, CA 92626
Admission Pro Hac Vice pending        (949) 202-3000

                                      Admission Pro Hac Vice pending


                   ATTORNEYS FOR PLAINTIFF CONFORMIS, INC.




                                     29
70000/0000/9525256 v1
